 Case 2:20-cv-03797-FLA-JC Document 174 Filed 01/06/21 Page 1 of 2 Page ID #:2358

                                 UNITED STATES DISTRICT COURT
                                CENTRAL DISTRICT OF CALIFORNIA

                                       CIVIL MINUTES - GENERAL
 Case No.        2:20-cv-03797-FLA-JC                                          Date    January 6, 2021
 Title           Francis J. Racioppi, Jr. v. Dmitry Borisovich Bosov, et al.



 Present: The Honorable         Jacqueline Chooljian, United States Magistrate Judge
             Ilene Bernal, Relief                    AT&T Teleconference
                Deputy Clerk                       Court Reporter / Recorder                 Tape No.
   Attorneys (Telephonically) Present for Plaintiff:         Attorneys/Others (Telephonically) Present for
                                                                      Defendants/Third Parties:1
                     Thomas P. O’Brien                                    A. Alexander Lowder
                  Jennie Wang VonCannon                                    Matthew E. Sloan
                       David J. Carroll                                       Raza Rasheed
                      Nathan F. Brown                                     David G. Golubchik
                                                                           Armen Avedissian
                                                                             Jimmy C. Taus
                                                                           Paul S. Malingagio
                                                                              Alan M. Feld
                                                                            Sarah A.K. Blitz
                                                                               Ted Cohen
                                                                             Joseph Ohayon
                                                                             Josh Pichinson




         1
        Attorney Lowder represents Genius Fund I, Inc.; Genius Fund I, LLC; Genius Delivery, LLC;
Genius Sales LLC; Genius Products T, Inc.; Genius Products NT, Inc.; and Genius Products, Inc.

       Attorneys Sloan and Rasheed represent Katerina Bosov, representative of the Estate of Dmitry
Bosov; Alltech Investments Ltd.; and Goldhawk Investments Ltd.

        Attorney Golubchik who was present, and Kurt Ramlo who was not present currently represent
the following individuals/entities but Attorney Golubchik indicated that he/Ramlo were in the process of
preparing a motion to withdraw as to a subset thereof: Gary I. Shinder; Earth Solar System Milky Way,
LLC; Heli Biotech LLC; Dr. Kush World Collective LLC; Eagle Rock Herbal Collective LLC; Genius
Products, LLC; Full Circle Labs LLC; Nature’s Holiday LLC; Variant Hemp Solutions LLC; Planck
Properties LLC; Aristotle Equipment LLC, and Genius Fund I ABC, LLC (whose manager Mr.
Avedissian was also present).

       Attorney Taus represents Heli Holdings LLC and Joseph Ohayon (the latter of whom was also
present).

         Attorneys Malingagio, Feld, Blitz, and Cohen represent Heli Holdings LLC.
CV-90 (06/04)                                CIVIL MINUTES - GENERAL                                 Page 1 of 2
 Case 2:20-cv-03797-FLA-JC Document 174 Filed 01/06/21 Page 2 of 2 Page ID #:2359

                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                      CIVIL MINUTES - GENERAL
 Case No.       2:20-cv-03797-FLA-JC                                          Date   January 6, 2021
 Title          Francis J. Racioppi, Jr. v. Dmitry Borisovich Bosov, et al.


 Proceedings:       (TELEPHONIC) HEARING ON PLAINTIFF’S MOTION FOR ORDER
                    VOIDING TRANSFER OF ASSETS MADE IN VIOLATION OF THE RIGHT
                    TO ATTACH ORDER AND OTHER RELIEF (“MOTION”) (DKT. NO. 155)

         Case called. Counsel made their appearances.

      The Court clarified with Plaintiff’s counsel that the Motion [Dkt. No. 155]
supersedes Plaintiff’s Ex Parte Application to Certify Facts Constituting Contempt, to Set
an Order to Show Cause Hearing Re: Contempt, and for Other Relief (“Ex Parte
Application”)[Dkt. No. 90] and that the Motion seeks relief only as against third parties
Heli Holdings LLC and Joseph Ohayon. In light of the foregoing, the Court directed the
Clerk to update the docket to reflect that the Ex Parte Application is no longer pending.

         The Court heard argument from counsel on the Motion.

      The Court directed the parties to submit the following by not later than January 13,
2021: (1) any further briefing – which it indicated may not exceed five pages; and (2) as
to Heli Holdings LLC and Joseph Ohayon, a fully executed version, if it exists, of the
agreement which is the subject of the Motion. The Court indicated the matter would be
submitted for decision upon receipt of the foregoing supplemental briefing.


                                                               Time: 3:47




CV-90 (06/04)                               CIVIL MINUTES - GENERAL                                Page 2 of 2
